Citation Nr: 1818495	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for pancytopenia as a result of exposure to herbicides, and/or as secondary to service-connected non-Hodgkin's B-cell lymphoma.

2. Entitlement to service connection for splenomegaly as a result of exposure to herbicides, and/or as secondary to service-connected non-Hodgkin's B-cell lymphoma.

3. Entitlement to service connection for cervical myelopathy as a result of exposure to herbicides, and/or as secondary to service-connected non-Hodgkin's B-cell lymphoma.

4. Entitlement to service connection for early myelodysplasia as a result of exposure to herbicides, and/or as secondary to service-connected non-Hodgkin's B-cell lymphoma.

5. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran previously requested a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.  He later withdrew his request by January 2017 correspondence.

During the pendency of this appeal, a March 2015 RO rating decision granted entitlement to service connection for non-Hodgkin's B-cell lymphoma, with an evaluation of 100 percent, effective September 19, 2014.  Based upon review of the Veteran's assertions in this case and affording all reasonable likelihood of benefits entitlement, the Board will consider whether any of the above claimed conditions are secondary to non-Hodgkin's B-cell lymphoma.  See 38 C.F.R. § 3.310 (2017).

Additionally, the Veteran has filed timely Notice of Disagreement (NOD) with a December 2016 RO rating decision to the extent it denied the claim of service connection for coronary artery disease.  The next requirement of the appellate process is to issue a Statement of the Case (SOC) regarding this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on available medical findings, and for further development of this claim, the Veteran should be afforded a VA examination to determine whether the claimed conditions are causally related to service, or caused or aggravated by a service-connected disability. 

First, the Board will focus on the systemic conditions that appear likely or reasonably to be related to non-Hodgkin's B-cell lymphoma (in an active but mostly asymptomatic state) -- pancytopenia, splenomegaly, early myelodysplasia, and also cervical myelopathy.  The April 2017 VA examination, hematologic/lymphatic system, could not find the above.  However, VA and private outpatient records show to the contrary.  Current disability is demonstrated.  Also, the Veteran also has presumed herbicide agent exposure based upon his service in Vietnam.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  The final element of establishing claims is causation.  

There are three basic theories of entitlement to consider here.  (1) The above diagnosed conditions developed due to the Veteran's presumed herbicide agent exposure.  (2) These conditions as documented since during or around year 2007, were the precursors of non-Hodgkin's B-cell lymphoma.  (3) The above diagnosed conditions developed secondarily to service-connected non-Hodgkin's B-cell lymphoma, based upon either initial incurrence or chronic aggravation due to service-connected disability.   The requested examination can address those theories of recovery.

Regarding the additional condition that was observed for several years since the late-1990s, cervical myelopathy, the Veteran will be afforded one further opportunity to describe how this condition has, if any, objective relationship to his military service, this including whether due to herbicide agent exposure and/or a service-connected disability. 

A Statement of the Case also should be issued with regard to the timely appealed claim of service connection for coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide clarification regarding his allegation of how diagnosed cervical myelopathy is a disability of service origin, and/or is secondary to his service-connected non-Hodgkin's B-cell lymphoma.    

2. Schedule the Veteran for a VA examination with a qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner should then provide opinions as to the following, with regard to the Veteran's previously diagnosed pancytopenia, splenomegaly, and early myelodysplasia: 
	
a. Whether it is at least as likely as not (50 percent or greater probability) that the claimed conditions are etiologically related to the Veteran's service, due to presumed herbicide agent exposure from Vietnam service; and considering the long-term history of these problems since during or around 2007 as possible precursors of service-connected non-Hodgkin's B-cell lymphoma.    

b. Whether it is at least as likely as not that the claimed conditions are caused by the Veteran's service-connected non-Hodgkin's B-cell lymphoma.  

c. Whether it is at least as likely as not that the claimed conditions aggravated by the Veteran's service-connected non-Hodgkin's B-cell lymphoma.  

For the diagnosed cervical myelopathy, the examiner should provide an opinion as to whether it is as least as likely as not related to service, taking into consideration: (1) the inquiries specified above; (2) all assertions  the Veteran has advanced regarding the history and progress of that condition.   

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

5. The AOJ should issue a Statement of the Case addressing the issue of service connection for coronary artery disease.  Only if the Veteran or his representative submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




